   8:21-cv-00035-BCB-MDN Doc # 14 Filed: 04/01/21 Page 1 of 1 - Page ID # 56




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KACEY KIMBROUGH,
                      Plaintiff,                                    8:21CV35
          v.
                                                          ORDER OF RECUSAL
CHRISTOPHER JAMES GORHAM,                             REQUEST FOR REASSIGNMENT
JENNINGS PLANT SERVICES, LLC,
SPENCER R. JENNINGS, TARIN K.
JENNINGS, and HOPE COOPERATIVE
CARE, INC.,
                      Defendants.


       This matter is before the court on the court's own motion pursuant to 28 U.S.C. §

455(a), which states: "Any . . . judge . . . of the United States shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned.” Upon review

of the parties and the record in the above-designated case, the undersigned judge shall,

and hereby does, recuse himself from the above-designated case pursuant to 28 U.S.C. §

455(a).

       SO ORDERED.

       Dated this 1st day of April 2021.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge
